Citation Nr: 9922078	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for skin disorder, to 
include psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to 
September 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a April 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for psoriasis, claimed as skin rash.


FINDING OF FACT

Competent evidence of a nexus between the diagnosis of 
psoriasis and service is not of record.


CONCLUSION OF LAW

The claim for service connection for skin disorder, to 
include psoriasis, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that he developed a skin rash in service 
which is related to the current diagnosis of psoriasis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Additionally, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant did not serve on active duty during a time of 
war.  Thus, entitlement to application of 38 U.S.C.A. 
§ 1154(b) is not warranted.

Service medical records reveal that in May 1980, the 
appellant complained of irritation after shaving.  He stated 
that it had started two days prior and that it was itchy.  
Physical examination revealed reddened areas on both sides of 
the face and underneath the chin.  The assessment was 
irritation-shaving.

The appellant underwent a VA examination in January 1983.  
Examination of the skin revealed no skin lesions.  The first 
diagnosis shown of a skin disorder was in a March 1989 VA 
outpatient treatment report.  The appellant had complained of 
a rash all over his body.  The examiner noted that the 
appellant had white scales on the elbows, hands, scalp, and 
knees.  The diagnosis was psoriasis.  There are VA outpatient 
treatment reports which show current diagnoses of psoriasis.  
In a June 1983 treatment report, the VA examiner noted that 
the appellant had had a rash for many years, which had begun 
on his elbows and had spread.

The appellant's claim for service connection for skin 
disorder, to include psoriasis, is not well grounded.  The 
appellant has alleged that he had a skin rash in service, 
which he is competent to state.  Such is substantiated by the 
service medical records with a finding of skin irritation.  
However, it must be noted that a diagnosis of psoriasis was 
not entered during service nor was a chronic skin disorder 
shown in the service medical records.  When examined within 
one year from service, the appellant's skin revealed no skin 
lesions.  The first diagnosis of a skin disorder was in March 
1989, when a diagnosis of psoriasis was entered.  Here, the 
appellant's claim is not well grounded because he has failed 
to establish a medical nexus between the diagnosis of 
psoriasis and the inservice finding of irritation on the 
appellant's face.  See Caluza, supra.  The Board is aware 
that in the June 1993 VA outpatient treatment report that the 
VA examiner stated that the appellant had had a rash for many 
years; however, that does not constitute a nexus to service.

The only nexus evidence between the diagnosis of psoriasis 
and service are the appellant's contentions that he had the 
same rash in service.  However, it has not been shown that 
the appellant possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").  Additionally, when the appellant filed a 
claim for service connection following his separation, he did 
not include a claim for service connection for skin rash.  
When examined within one year of service, no skin disorder 
was found.  As noted above, the first time a skin disorder 
was shown was in 1989, which is many years following the 
appellant's service.  The appellant has not brought forth a 
well-grounded claim for service connection for skin disorder, 
to include psoriasis.

The Board notes that the appellant's representative has 
alleged that when the appellant submitted his claim for 
service connection for skin disorder, that VA should have 
scheduled him for a dermatological examination under 
38 C.F.R. § 3.326 (1998).  The appellant's representative 
further stated that a medical opinion should have been 
requested as to whether the complaint in service of skin 
irritation was as likely as not related to the current 
diagnosis of psoriasis.

Under 38 C.F.R. § 3.326(a) (1998), it states the following:

Where there is a well-grounded claim for 
disability compensation or pension but 
medical evidence accompanying the claim 
is not adequate for rating purposes, a 
[VA] examination will be authorized.

As stated above, the Board has not found that the appellant 
has submitted a well-grounded claim for service connection 
for skin disorder.  Therefore, VA was not required to 
schedule an examination.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in June 1995 and a supplemental 
statement of the case in November 1998.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


ORDER

Service connection for skin disorder, to include psoriasis, 
is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals




 

